MacLEAN, J. (dissenting).
Overpassing certain representations . made to the defendant by way of inducement, if not fraudulent, still irreconcilable with the facts, there go against sustaining the recovery awarded to the plaintiff, which—for Dike & Bro. is a corporation— complains for a commission for procuring a purchaser who was ready and able to purchase at the terms agreed upon, to wit, John C. Máximos, between whom and the defendant a contract in writing, duly signed and sealed, was entered into, three things: (1) As found by the learned trial justice, Máximos did not purchase the property, but (if anybody) one Mitchell A. C. Levy did; (2) Máximos, whose name was written upon the “contract,” had no knowledge of the matter, and had neither readiness nor ability to purchase; and (3) the “contract” put in evidence by the plaintiff had therein this:
“Oscar D. Dike & Bro., whose commissions are to be paid at the delivery •of this deed, are the brokers who brought about this sale.”
But the deed has not been delivered, and the transaction is the subject of a pending action upon an objection of an erroneous de-scription, due, it would seem, rather more than to anybody else, to the Mr. Dike who read the proposed contract in its comparison with a prior deed.
The judgment should be reversed, with costs.